Case 3:20-cv-05950-MCR-EMT Document1 Filed 11/20/20 Page 1 of 11

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

EMPLOYMENT DISCRIMINATION COMPLAINT FOR
PRO SE LITIGANTS IN ACTIONS FILED UNDER
42 U.S.C. § 2000e, et seg., (Title VII of the Civil Rights Act)
29 U.S.C. § 621, et seq., (Age Discrimination in Employment Act); or
42 U.S.C. § 12112, et seg., (Americans with Disabilities Act)

Macc Masten _,

(Write the full Name of each Plaintiff
who is filing this complaint. If the
names of all the Plaintiffs cannot fit
in the space above, please write

“see attached” in the space and
attach an additional page with the
full list of names.)

 

2:200 4 5950 - MeR-EMT

Case No.; »/ { <7 018-0982

 

 

v.

| | (To be filled in by the Clerk’s Office)
(Write the fill name of each Defendant Juy¥ Trial Requested?
who is being sued. If the names of all YES oNO

the Defendants cannot fit in the space
above, please write “see attached” in
the space and attach an additional page
with the full list of names.)

 

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination l
ClerkAdmit/Official/F orms

 
Case 3:20-cv-05950-MCR-EMT Document1 Filed 11/20/20 Page 2 of 11

I. PARTIES TO THIS COMPLAINT

A. Plaintiff
1. Plaintiff's Name: Larcus Ugton
Address - £15 Har SON by L

 

City, State, and Zip Code: Y AN) S0C 61 } Fl 5IH5
Telephone: % 0 ‘ 2G SS, (iHome) (Cell)

2. Plaintiff's Name:

 

Address:

 

 

City, State, and Zip Code:

 

Telephone: (Home) (Cell)

 

(Provide this information for any additional Plaintiffs in this case by
attaching an additional page, as needed.)
B. Defendant(s)
1. Defendant’s Name: Kul [ h Ava | { er
Name of Employer (if velevand} SL Lf Lo s/ LA

Address:

 

 

City, State, and Zip Code:

 

NDFL Pre Se 7? (Rey. 12/16) Complaint Employment Discrimination 2
ClerkAdmit/Official/Forms
Case 3:20-cv-05950-MCR-EMT Document1 Filed 11/20/20 Page 3 of 11

2. Defendant’s Name: [ ( al qa ye ‘a
Name of Employer (if relevant): IEE, nska.

Address:

 

 

City, State, and Zip Code:

 

(Attach a page to provide this information for any additional

Defendants.)

Il. BASIS FOR JURSIDICTION

This case is brought for discrimination in employment pursuant to:

(Check all that apply)

ft itle VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. § 2000e -
§ 2000-17 (race, color, gender, religion, national origin) (Note: To bring
a federal lawsuit under Title VI, you must first obtain a Notice of Right
to Sue letter from the Equal Employment Opportunity Commission.)

O Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §
621 to $634. (Note: To bring a federal lawsuit under the Age
Discrimination in Employment Act, you must first file a charge with the
Equal Employment Opportunity Commission.)

c Americans with Disabilities Act of 1990 [A.D.A.], as codified, 42 U.S.C.

§ 12112 to § 12117. (Note: To bring a federal lawsuit under the A.D.A.,

NDFL Pro Se 7 (Rev, 12/16) Complaint Employment Discrimination 3
ClerkAdmin/Official/Ferms
Case 3:20-cv-05950-MCR-EMT Document1 Filed 11/20/20 Page 4 of 11

you must first obtain a Notice of Right to Sue letter from the Equal

Employment Opportunity Commission.)

Me Other Federal Law (be specific): Sofi | () 4 his
and Ab | IC(e@S /

O Relevant State Law (specify, if known):

 

 

O Relevant City or County Law (specify, if known).

 

 

IH. STATEMENT OF CLAIM
Write a short and plain statement of your claim. Do not make legal arguments
or quote from cases. State the facts which show what happened, as well as
where and when it happened. State how each Defendant was involved and
explain what a Defendant did or did not do. Identify how each named
Defendant caused you harm or violated federal law. Write each statement in
numbered paragraphs, limited as far as practicable to a single event or incident.
If more than one claim is asserted, number each claim, and ensure that a short

and plain statement of facts supporting each claim is included in the facts

alleged. Attach no more than two (2) additional pages to state your claim.
‘tht roend = DYhach “Fyhit A
Exhibit by C Dd ONL: 10 the

NDFL Pro Se 7 (Rev, 12/16} Complaint Empioyment Discrimination 4
ClerkAdmin/Official/Forms
Case 3:20-cv-05950-MCR-EMT Document1 Filed 11/20/20 Page 5 of 11

Statement of Claim, Continued (Page of)
Evbbt fy Keg onse To Doster
Suey _nunt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NDEL Pro Se 7 (Rev. 12/56) Complaint Employment Discrimination 5
ClerkAdmin/Official/Forms
Case 3:20-cv-05950-MCR-EMT Document1 Filed 11/20/20 Page 6 of 11

A. The discriminatory conduct at issue includes (check all that apply):
6 Failure to hire
i Termination of employment
it ailure to promote
O Failure to accommodate disability
O Unequal terms and conditions of employment

/ Retaliation

O Other acts (specify):

 

(ATTENTION: Only those grounds raised in the charge filed with the
Equal Employment Opportunity Commission may be considered by the

federal district court under the federal employment discrimination

 

statutes.)
B. The alleged discriminatory acts occurred on: Wy Ve. | q LD | ¢
 Plaintif sought employment with Defendant on or

O Was employed by Defendant from 20] — L017 until Cnt. by 26 v

C. The location where Plaintiff was employed or sought employment was:

Address: 2 \A2. Pon MaNCasS

City, State, and Zip Code: Yn OK ola ! | | [ 2: pS

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 6
ClerkAdmin/Official/Forms

 
Case 3:20-cv-05950-MCR-EMT Document1 Filed 11/20/20 Page 7 of 11

IV. EXHAUSTION OF FEDERAL ADMINISTRATIVE REMEDIES
A. Plaintiff filed charges against Defendant with the Equal Employment
a Commission or the Florida Commission on Human Rights

Apne, Ln, 2O\X

B. Respondent(s) named on the sharging document were:

it Chevalier SalpaShian, ¢ an, Cla'g Moye,

(Uf possible, Keb / Spy of the charges fi } led.)

C. The Equal Employment Opportunity Commission: (check one)
a Has not issued a Notice of Right to Sue letter.
Wsued a Notice of Right to Sue letter which I received on $ } | 720 Z 0
(Note: You must attach a copy of the Notice of Right to Sue letter
received from the Equal Employment Opportunity Commission to this
complaint)

D. As claimed in the Equal Employment Opportunity Commission charging
document, Defendant discriminated against Plaintiff because of Plaintiff's:
Oo Gender/Sex (please identify)
o Race (please identify) LUGS faa d Less eau Of hoc é

a Color (please identify)

 

 

o Religion (please identify)

oO National origin (please identify) LAs SH K colype aS LGz Y

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Diserimination D UL to Nators | Org ‘ tu hich
ClerkAdmin/O fficial/F orms 1G ie it U ep fi ta a Ga |

ervnblolmen

 
Case 3:20-cv-05950-MCR-EMT Document1 Filed 11/20/20 Page 8 of 11

«1 Disability/Perceived Disability (please identify)
n Age (please provide your year of birth only if you asserting a claim for

age discrimination)
oO Other (please ee peta lig te ote ep ray € — ok d nt

so xy but “whin £
E. Plaintiff: a i bg ae L U0s Areo,

Oo Filed charges concerning this discrimination with the Florida

 

Commission on Human Relations on ; or E £ OC
Oo Did not file.

F. If asserting a claim for age discrimination, please indicate the amount of
time that has elapsed since filing your charge of age discrimination with
the Equal Employment Opportunity Commission regarding the
Defendant’s alleged discriminatory conduct (check one):

o 60 days ore more have elapsed.
CO Less than 60 days have elapsed.

G. If this is a disability-related claim, did Defendant deny a request for a

reasonable accommodation? O Yes odNo

Explain:

 

 

NDFL Pro Se 7 (Rev, 12/16} Complaint Employment Discrimination g
CleckAdmin/Official/Porms
Case 3:20-cv-05950-MCR-EMT Document1 Filed 11/20/20 Page 9 of 11

H. The facts as set forth above in Section I] of this complaint:
o Are still being committed by Defendant against Plaintiff
Are no longer being committed by Defendant against Plaintiff
I, Plaintiff:
0 Still works for Defendant
No longer works for Defendant

oO Was not hired

V. RELIEF
Briefly state what damages you are requesting and include the amounts of any
actual damages claimed and the basis for these amounts. Include any punitive

or exemplary damages requested and state the reasons you believe you are

entitled to such damages:

- Last Wages = Depressyn - Bills behind

- Stress of Lassing Een play nae
— hess for bart Fitédl “and tuted

to work _ jn rene G40 GuS lol K Condttions,
- Dear araton Not taking me_ Sens

AS Fis ans Lo vit ke

~The did_noat ago ff OTT
Zinparier Ceri | an tor Equal ba y wil

NDEL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination
ClerkAdmin/Official/Forms his 0 aye ‘
VI.

Case 3:20-cv-05950-MCR-EMT Document1 Filed 11/20/20 Page 10 of 11

Plaintiff also requests that the Court grant the following relief to Plaintiff:
O Defendant be directed to employ Plaintiff
oO Defendant be directed to re-employ Plaintiff

/ defendant be directed to promote Plaintiff
Soctondan be directed to a ( A fat, | fran sf me
I first sta(ted Ean} folayonert.

Wo Plaintitt seeks costs and fees involved in liti ating “hi case and such other

relief as may be appropriate, including attorney's fees, if applicable.

CERTIFICATION

As required by Federal Rule of Civil Procedure 11, I certify by signing below
that to the best of my knowledge, information, and belief, this complaint: (1) is
not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported
by existing law or by a non-frivolous argument for extending, modifying, or
reversing existing law; (3) the factual contentions have evidentiary support or,
will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

NDFL Pro Se 7 (Rev, 12/16} Complaint Employment Discrimination 1 0
ClerkAdmin/Official/Forms
Case 3:20-cv-05950-MCR-EMT Document1 Filed 11/20/20 Page 11 of 11

I agree to timely notify the Clerk’s Office if there is any change to my mailing
address. I understand that my failure to keep a current address on file with the

Clerk’s Office may result in the dismissal of my case.

Date: | j20) 2. aintie s Signature: TUES, i

Printed Name of Plaintiff: Marc iS vy, Mun
Address: 214 Hil Sih Hye

 

E-Mail Address: artus OOQ Ls | @ Enal lon
Telephone Number: KO) ° 520 “ 256 ()

Wwe 4d turama in Decunun4S
Lat@. IT was ia Sal fran
October 25,2020 +o November rye:
Ihave dewmerts to Show,

NDFL Pra Se 7 (Rev 12/16) Complaint Employment Discrimination l 1
Cle min/Ofticial/Forms
